hPER CURIAM.
For the reasons assigned in State v. Mouton, 94-1074 (La.App. 3 Cir. 4/12/95); 653 So.2d 1360, defense counsel’s Motion to Withdraw is denied and the Anders brief filed with this court by defense counsel is rejected and ordered stricken. In view of our treatment of the Anders brief, defendant’s pro se brief is likewise ordered stricken and the permission previously granted the defendant to proceed pro se is revoked. See Local Rules of the Court of Appeal, Third Circuit, Internal Rule 4. We hereby order the defendant’s pro se brief be forwarded to defense counsel for consideration.
Counsel for appellant is ordered to file assignments of error with the trial court within ten (10) days of this opinion. The Clerk of Court for the Parish of Rapides shall file with this court a supplemental record containing the assignments of error |2and any per curiam comments filed by the district court within ten (10) days of the filing of the assignments of error.
Counsel for appellant is further ordered to file a brief in compliance with Mouton addressing the assignments of error within twenty-five (25) days of the date of this opinion. The appellee is given forty-five (45) days from the date of this opinion in which to file a brief.
ANDERS AND PRO SE BRIEFS STRICKEN; MOTION TO WITHDRAW DENIED; PERMISSION TO PROCEED PRO SE REVOKED; CASE REMANDED FOR THE FILING OF ASSIGNMENTS OF ERROR AND BRIEFING.